Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application serial number 17/508,492 filed on 10/22/2021.
Claims 1-8, 9-15, 16-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2022, 10/22/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9, 13-15, 16, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over 20200259589 in view of 20200228492.
Regarding to claim 1, 20200259589 teaches receiving an incoming flow of data at an input parser, wherein the incoming flow of data is a single stream of data sent from a source (each of the multiple source symbol blocks divided from the source flow) [see Paragraphs 0008 & 0009 & 0010 & 0052 & 0061 & 0068 & 0069 & 0085 & 0094 & 0116 0117 & 0121 & 0122 and Figure 2 and Figure 11 and Figure 24 and Figure 25]  ; 
dividing the incoming flow of data into a first plurality of packets (dividing the source packet block into a multiple source symbol blocks and Passing the multiple source symbol blocks to FEC 1 Encoder, FEC 2 Encoder ) [see Figure 2] via the input parser;
 passing the first plurality of packets to a first master FEC to generate a plurality of FEC encoded packets (dividing the source packet block into a multiple source symbol blocks and Passing the multiple source symbol blocks to FEC 1 Encoder, FEC 2 Encoder ) [see Figure 2]; 
transmitting the plurality of FEC encoded packets to a second master FEC via a network (transmitting the plurality of FEC encoded packets to a FEC decoder 1100) [see Figure 11] [see Paragraphs 0008 & 0009 & 0010 & 0052 & 0061 & 0068 & 0069 & 0085 & 0094 & 0116 0117 & 0121 & 0122 and Figure 2 and Figure 11 and Figure 24 and Figure 25] ; 
receiving the plurality of FEC encoded packets at the second master FEC, wherein the second master FEC decodes the plurality of FEC encoded packets and generates a second plurality of packets (receiving the plurality of FEC encoded packets at the FEC 1100, wherein the FEC 1100 decodes the plurality of FEC encoded packets and generates a second plurality of packets) [see Paragraphs 0008 & 0009 & 0010 & 0052 & 0061 & 0068 & 0069 & 0085 & 0094 & 0116 0117 & 0121 & 0122 and Figure 2 and Figure 11 and Figure 24 and Figure 25] ; 
passing the second plurality of packets to an output combiner, wherein the output combiner merges the second plurality of packets into an outgoing flow of data in a correct sequence (passing the second plurality of packets to an output combiner, wherein the output combiner merges the second plurality of packets into an outgoing flow of data in a correct order) [see Paragraph 0121]. 
However, 20200259589 does not explicitly teach transmitting the plurality packets via a network with a plurality transmission links.
20200228492, from the same or similar fields of endeavor, teaches receiving an incoming flow of data at an input parser (splitter 14) [see Figure 1] , wherein the incoming flow of data is a single stream of data sent from a source (wherein the incoming flow of data is a single stream of data sent from a source 12) [see Figure 1] ;
Dividing the incoming flow of data into a first plurality of packet (The source, or a separate module associated with the source, may divide the flow of data packets for the connection into separate independent sub-flows. The destination, or a separate module associated with the destination, may then combine the sub-flows for the destination to receive) [see Paragraph 0072]
Transmitting the plurality packets via a network with a plurality of transmission links [see Figure 1 and Paragraphs 0081 & 0082];

passing the plurality of packets to an output combiner (Aggregator 24) [see Figure 1], wherein the output combiner (Aggregator 24) merges the plurality of packets (sub-flows) into an outgoing flow of data, and wherein the outgoing flow of data is received at a destination  26 (The source, or a separate module associated with the source, may divide the flow of data packets for the connection into separate independent sub-flows. The destination, or a separate module associated with the destination, may then combine the sub-flows for the destination to receive) [see Paragraph 0072].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200259589 in view of 20200228492 because 20200228492 suggests that multi-path wireless communications allow operators to efficiently re-use existing multi-band, multi-technology infrastructure and offer high-speed connections without incurring significant costs associated with the roll-out of new, high-performance networks.

Regarding to claim 5, 20200259589 further teaches wherein the network comprises at least one of a low latency transmission link or a high latency transmission link [see Paragraphs 0008 & 0009 & 0010 & 0052 & 0061 & 0068 & 0069 & 0085 & 0094 & 0116 0117 & 0121 & 0122 and Figure 2 and Figure 11 and Figure 24 and Figure 25].Regarding to claim 6, 20200259589 and 20200228492 teach the limitations of claim 1 above.
However, 20200259589 does not explicitly teach wherein each transmission link of the plurality of transmission links is operatively coupled to a heterogenous deviation device.
20200228492, from the same or similar fields of endeavor, teaches wherein each transmission link of the plurality of transmission links is operatively coupled to a heterogenous deviation device 
 The HPC implemented method of claim 1, wherein each transmission link of the plurality of transmission links is operatively coupled to a heterogenous deviation device [see Paragraphs 0081 & 0082 & 0083 and Figure 1].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200259589 in view of 20200228492 because 20200228492 suggests that multi-path wireless communications allow operators to efficiently re-use existing multi-band, multi-technology infrastructure and offer high-speed connections without incurring significant costs associated with the roll-out of new, high-performance networks.


Regarding to claim 9, 20200259589 teaches a high level coding language platform running on the high performance computer, wherein the high level coding language platform is configured to perform: encoding a first plurality of packets to a plurality of FEC encoded packets (dividing the source packet block into a multiple source symbol blocks and Passing the multiple source symbol blocks to FEC 1 Encoder, FEC 2 Encoder ) [see Figure 2]; transmitting the plurality of FEC encoded packets (the FEC 110 receives the plurality of FEC encoded packets) [see Figure 11] ; and decoding the plurality of FEC packets to a second plurality of packets (receiving the plurality of FEC encoded packets at the FEC 1100, wherein the FEC 1100 decodes the plurality of FEC encoded packets and generates a second plurality of packets) [see Paragraphs 0008 & 0009 & 0010 & 0052 & 0061 & 0068 & 0069 & 0085 & 0094 & 0116 0117 & 0121 & 0122 and Figure 2 and Figure 11 and Figure 24 and Figure 25].
However, 20200259589 does not explicitly teach a route deviation controller (RDC); a plurality of heterogenous route deviation devices (HRDD), wherein each HRDD is implemented via a high performance computer; a network comprising a plurality of transmission links.
20200228492, from the same or similar fields of endeavor, teaches a route deviation controller (Allocator 28) [see Figure 1] ; a plurality of heterogenous route deviation devices (a plurality route device 18, 20) [see Figure 1] , wherein each HRDD is implemented via a high performance computer; a network comprising a plurality of transmission links (a plurality of transmission links 22) [see Figure 1].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200259589 in view of 20200228492 because 20200228492 suggests that multi-path wireless communications allow operators to efficiently re-use existing multi-band, multi-technology infrastructure and offer high-speed connections without incurring significant costs associated with the roll-out of new, high-performance networks.

Regarding to claim 13, 20200259589 further teaches wherein the high performance computer comprises at least one processor and a hardware acceleration device [see Paragraphs 0008 & 0009 & 0010 & 0052 & 0061 & 0068 & 0069 & 0085 & 0094 & 0116 0117 & 0121 & 0122 and Figure 2 and Figure 11 and Figure 24 and Figure 25]. Regarding to claim 14, 20200259589 and 20200228492 teach the limitations of claim 9 above.
However, 20200259589 does not explicitly teach wherein the each transmission link of the plurality of transmission links is operatively coupled to each HRDD of the plurality of HRDDs.
20200228492, from the same or similar fields of endeavor, teaches wherein the each transmission link of the plurality of transmission links is operatively coupled to each HRDD of the plurality of HRDDs [see Paragraphs 0081 & 0082 & 0083 and Figure 1].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200259589 in view of 20200228492 because 20200228492 suggests that multi-path wireless communications allow operators to efficiently re-use existing multi-band, multi-technology infrastructure and offer high-speed connections without incurring significant costs associated with the roll-out of new, high-performance networks.

Regarding to claim 15, 20200259589 further teaches wherein the processor comprises at least one or more cores, and wherein the cores comprise at least one of a general purpose central processing unit, a graphic processing unit, or a field programmable gate arrays [see Paragraphs 0008 & 0009 & 0010 & 0052 & 0061 & 0068 & 0069 & 0085 & 0094 & 0116 0117 & 0121 & 0122 and Figure 2 and Figure 11 and Figure 24 and Figure 25].

Regarding to claim 16, 20200259589 teaches a non-transitory computer readable storage medium storing instructions that when executed by a processing device, cause the processing device to:
receive an incoming flow of data at an input parser, wherein the incoming flow of data is a single stream of data sent from a source (each of the multiple source symbol blocks divided from the source flow) [see Paragraphs 0008 & 0009 & 0010 & 0052 & 0061 & 0068 & 0069 & 0085 & 0094 & 0116 0117 & 0121 & 0122 and Figure 2 and Figure 11 and Figure 24 and Figure 25]  ; 
divide the incoming flow of data into a first plurality of packets (dividing the source packet block into a multiple source symbol blocks and Passing the multiple source symbol blocks to FEC 1 Encoder, FEC 2 Encoder ) [see Figure 2] via the input parser;
 pass the first plurality of packets to a first master FEC to generate a plurality of FEC encoded packets (dividing the source packet block into a multiple source symbol blocks and Passing the multiple source symbol blocks to FEC 1 Encoder, FEC 2 Encoder ) [see Figure 2]; 
transmit the plurality of FEC encoded packets to a second master FEC via a network (transmitting the plurality of FEC encoded packets to a FEC decoder 1100) [see Figure 11] [see Paragraphs 0008 & 0009 & 0010 & 0052 & 0061 & 0068 & 0069 & 0085 & 0094 & 0116 0117 & 0121 & 0122 and Figure 2 and Figure 11 and Figure 24 and Figure 25] ; 
receive the plurality of FEC encoded packets at the second master FEC, wherein the second master FEC decodes the plurality of FEC encoded packets and generates a second plurality of packets (receiving the plurality of FEC encoded packets at the FEC 1100, wherein the FEC 1100 decodes the plurality of FEC encoded packets and generates a second plurality of packets) [see Paragraphs 0008 & 0009 & 0010 & 0052 & 0061 & 0068 & 0069 & 0085 & 0094 & 0116 0117 & 0121 & 0122 and Figure 2 and Figure 11 and Figure 24 and Figure 25] ; 
passing the second plurality of packets to an output combiner, wherein the output combiner merges the second plurality of packets into an outgoing flow of data in a correct sequence (passing the second plurality of packets to an output combiner, wherein the output combiner merges the second plurality of packets into an outgoing flow of data in a correct order) [see Paragraph 0121]. 
However, 20200259589 does not explicitly teach transmitting the plurality packets via a network with a plurality transmission links.
20200228492, from the same or similar fields of endeavor, teaches receiving an incoming flow of data at an input parser (splitter 14) [see Figure 1] , wherein the incoming flow of data is a single stream of data sent from a source (wherein the incoming flow of data is a single stream of data sent from a source 12) [see Figure 1] ;
Dividing the incoming flow of data into a first plurality of packet (The source, or a separate module associated with the source, may divide the flow of data packets for the connection into separate independent sub-flows. The destination, or a separate module associated with the destination, may then combine the sub-flows for the destination to receive) [see Paragraph 0072]
Transmitting the plurality packets via a network with a plurality of transmission links [see Figure 1 and Paragraphs 0081 & 0082];
passing the plurality of packets to an output combiner (Aggregator 24) [see Figure 1], wherein the output combiner (Aggregator 24) merges the plurality of packets (sub-flows) into an outgoing flow of data, and wherein the outgoing flow of data is received at a destination  26 (The source, or a separate module associated with the source, may divide the flow of data packets for the connection into separate independent sub-flows. The destination, or a separate module associated with the destination, may then combine the sub-flows for the destination to receive) [see Paragraph 0072].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200259589 in view of 20200228492 because 20200228492 suggests that multi-path wireless communications allow operators to efficiently re-use existing multi-band, multi-technology infrastructure and offer high-speed connections without incurring significant costs associated with the roll-out of new, high-performance networks.

Regarding to claim 20, 20200259589 further teaches wherein the network comprises at least one of a low-latency transmission link or a high-latency transmission link [see Paragraphs 0008 & 0009 & 0010 & 0052 & 0061 & 0068 & 0069 & 0085 & 0094 & 0116 0117 & 0121 & 0122 and Figure 2 and Figure 11 and Figure 24 and Figure 25].














Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. : 11196664 . Although the claims at issue are not identical, they are not patentably distinct from each other because 

Claim 1 of the Application Serial Number 17/508,492
Claim 1 of U.S. Patent No. : 11196664
A high-performance computer (HPC) implemented method for a multi-path data flow with a forward error correction (FEC) protection, the method comprising the steps of:
A high-performance computer (HPC) implemented method for a multi-path data flow with a forward error correction (FEC) protection, the method comprising the steps of:
receiving an incoming flow of data at an input parser, wherein the incoming flow of data is a single stream of data sent from a source;
receiving an incoming flow of data at an input parser, wherein the incoming flow of data is a single stream of data sent from a source;
dividing the incoming flow of data into a first plurality of packets via the input parser; passing the first plurality of packets to a first master FEC to generate a plurality of FEC encoded packets; 
dividing the incoming flow of data into a first plurality of packets via the input parser; passing the first plurality of packets to a first master FEC to generate a plurality of FEC encoded packets;
passing the first plurality of packets to a first master FEC to generate a plurality of FEC encoded packets;
passing the first plurality of packets to a first master FEC to generate a plurality of FEC encoded packets; 
transmitting the plurality of FEC encoded packets to a second master FEC via a network with a plurality of transmission links;
transmitting the plurality of FEC encoded packets to a second master FEC via a network with a plurality of transmission links;
receiving the plurality of FEC encoded packets at the second master FEC, wherein the second master FEC decodes the plurality of FEC encoded packets and generates a second plurality of packets;
receiving the plurality of FEC encoded packets at the second master FEC, wherein the second master FEC decodes the plurality of FEC encoded packets and generates a second plurality of packets;
passing the second plurality of packets to an output combiner, wherein the output combiner merges the second plurality of packets into an outgoing flow of data in a correct sequence, and wherein the outgoing flow of data is received at a destination.
passing the second plurality of packets to an output combiner, wherein the output combiner merges the second plurality of packets into an outgoing flow of data in a correct sequence, and wherein the outgoing flow of data is received at a destination.






Claim 2  of the Application Serial Number 17/508,492
Claim 2 of U.S. Patent No. : 11196664
appending dummy data to the first plurality of the packets; and removing the dummy data from the second plurality of the packets.
appending dummy data to the first plurality of the packets; and removing the dummy data from the second plurality of the packets.




Claim 3  of the Application Serial Number 17/508,492
Claim 1  of U.S. Patent No. : 11196664
scrambling the first plurality of the packets; and de-scrambling the second plurality of the packets.
wherein the method further comprises scrambling the first plurality of the packets; and de-scrambling the second plurality of the packets.



Claim 4  of the Application Serial Number 17/508,492
Claim 3  of U.S. Patent No. : 11196664
scrambling the first plurality of the packets; and de-scrambling the second plurality of the packets.
wherein the method further comprises scrambling the first plurality of the packets; and de-scrambling the second plurality of the packets.






Claim 5  of the Application Serial Number 17/508,492
Claim 4  of U.S. Patent No. : 11196664
wherein the network comprises at least one of a low latency transmission link or a high latency transmission link.
wherein the network comprises at least one of a low latency transmission link or a high latency transmission link.



Claim 6  of the Application Serial Number 17/508,492
Claim 5  of U.S. Patent No. : 11196664
wherein each transmission link of the plurality of transmission links is operatively coupled to a heterogenous deviation device.
wherein each transmission link of the plurality of transmission links is operatively coupled to a heterogenous deviation device.


Claim 7  of the Application Serial Number 17/508,492
Claim 6  of U.S. Patent No. : 11196664
wherein scrambling is performed via a fixed scrambling scheme with a priori notification of a scrambling polynomial or via a dynamic key rolling scheme.
wherein scrambling is performed via a fixed scrambling scheme with a priori notification of a scrambling polynomial or via a dynamic key rolling scheme.


Claim 8  of the Application Serial Number 17/508,492
Claim 7   of U.S. Patent No. : 11196664
wherein a level of FEC encoding is reduced in response to an increase of the network performance.
wherein a level of FEC encoding is reduced in response to an increase of the network performance.



Claim 9  is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. : 11196664 . Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 9  of the Application Serial Number 17/508,492
Claim 8   of U.S. Patent No. : 11196664
A system for providing a multi-path data flow with forward error correction (FEC) protection, the system comprising:
A system for providing a multi-path data flow with forward error correction (FEC) protection, the system comprising:
a route deviation controller (RDC); 
a route deviation controller (RDC);
a plurality of heterogenous route deviation devices (HRDD), wherein each HRDD is implemented via a high performance computer;
a plurality of heterogenous route deviation devices (HRDD), wherein each HRDD is implemented via a high performance computer;
a network comprising a plurality of transmission links;
a network comprising a plurality of transmission links;
a high level coding language platform running on the high performance computer, wherein the high level coding language platform is configured to perform: encoding a first plurality of packets to a plurality of FEC encoded packets; transmitting the plurality of FEC encoded packets; and decoding the plurality of FEC packets to a second plurality of packets.
a high level coding language platform running on the high performance computer, wherein the high level coding language platform is configured to perform: encoding a first plurality of packets to a plurality of FEC encoded packets; transmitting the plurality of FEC encoded packets; and decoding the plurality of FEC packets to a second plurality of packets,





Claim 10  of the Application Serial Number 17/508,492
Claim 9    of U.S. Patent No. : 11196664
wherein the high level coding language platform is further configure to perform appending dummy data to the first plurality of the packets and removing the dummy data from the second plurality of the packets.
wherein the high level coding language platform is further configure to perform appending dummy data to the first plurality of the packets and removing the dummy data from the second plurality of the packets.



Claim 11  of the Application Serial Number 17/508,492
Claim 8    of U.S. Patent No. : 11196664
wherein the high level coding language platform is further configure to perform scrambling the first plurality of the packets and de-scrambling the second plurality of the packets.
wherein the high level coding language platform is further configure to perform scrambling the first plurality of the packets and de-scrambling the second plurality of the packets.



Claim 12  of the Application Serial Number 17/508,492
Claim 10    of U.S. Patent No. : 11196664
wherein the high level coding language platform is further configure to perform scrambling the first plurality of the packets and de-scrambling the second plurality of the packets.
wherein the high level coding language platform is further configure to perform scrambling the first plurality of the packets and de-scrambling the second plurality of the packets.






Claim 13  of the Application Serial Number 17/508,492
Claim 11    of U.S. Patent No. : 11196664
wherein the high performance computer comprises at least one processor and a hardware acceleration device.
wherein the high performance computer comprises at least one processor and a hardware acceleration device.



Claim 14  of the Application Serial Number 17/508,492
Claim 12    of U.S. Patent No. : 11196664
wherein the each transmission link of the plurality of transmission links is operatively coupled to each HRDD of the plurality of HRDDs.
wherein the each transmission link of the plurality of transmission links is operatively coupled to each HRDD of the plurality of HRDDs.








Claim 15  of the Application Serial Number 17/508,492
Claim 13    of U.S. Patent No. : 11196664
wherein the processor comprises at least one or more cores, and wherein the cores comprise at least one of a general purpose central processing unit, a graphic processing unit, or a field programmable gate arrays.
wherein the processor comprises at least one or more cores, and wherein the cores comprise at least one of a general purpose central processing unit, a graphic processing unit, or a field programmable gate arrays.


Claim 16  is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14  of U.S. Patent No. : 11196664 . Although the claims at issue are not identical, they are not patentably distinct from each other because 

Claim 16  of the Application Serial Number 17/508,492
Claim 14    of U.S. Patent No. : 11196664
A non-transitory computer readable storage medium storing instructions that when executed by a processing device, cause the processing device to:
A non-transitory computer readable storage medium storing instructions that when executed by a processing device, cause the processing device to:
receive an incoming flow of data at an input parser, wherein the incoming flow of data is a single stream of data sent via a source;
receive an incoming flow of data at an input parser, wherein the incoming flow of data is a single stream of data sent via a source;
divide the incoming flow of data into a first plurality of packets via the input parser;
divide the incoming flow of data into a first plurality of packets via the input parser;
pass the first plurality of packets to a first master FEC to generate a plurality of FEC encoded packets;
pass the first plurality of packets to a first master FEC to generate a plurality of FEC encoded packets;
transmit the plurality of FEC encoded packets to a second master FEC via a network with a plurality of transmission links;
transmit the plurality of FEC encoded packets to a second master FEC via a network with a plurality of transmission links;
receive the plurality of FEC encoded packets at the second master FEC, wherein the second master FEC decodes the plurality of FEC encoded packets and generates a second plurality of packets;
receive the plurality of FEC encoded packets at the second master FEC, wherein the second master FEC decodes the plurality of FEC encoded packets and generates a second plurality of packets;
pass the second plurality of packets to an output combiner, wherein the output combiner merges the second plurality of packets into an outgoing flow of data in a correct sequence, and wherein the outgoing flow of data is received at a destination.
pass the second plurality of packets to an output combiner, wherein the output combiner merges the second plurality of packets into an outgoing flow of data in a correct sequence, and wherein the outgoing flow of data is received at a destination,







Claim 17  of the Application Serial Number 17/508,492
Claim 15    of U.S. Patent No. : 11196664
comprising further instructions that when executed by the processing device, cause the processing device to append dummy data to the first plurality of packets and remove dummy data from the second plurality of packets.
comprising further instructions that when executed by the processing device, cause the processing device to append dummy data to the first plurality of packets and remove dummy data from the second plurality of packets.





Claim 18  of the Application Serial Number 17/508,492
Claim 14    of U.S. Patent No. : 11196664
The non-transitory computer-readable storage medium of claim 16, comprising further instructions that when executed by the processing device, cause the processing device scramble the first plurality of the packets and de-scramble the second plurality of the packets.
wherein non-transitory computer readable storage medium storing instructions further comprises instructions that when executed by the processing device, cause the processing device scramble the first plurality of the packets and de-scramble the second plurality of the packets.




Claim 19  of the Application Serial Number 17/508,492
Claim 16    of U.S. Patent No. : 11196664
comprising further instructions that when executed by the processing device, cause the processing device to scramble the first plurality of the packets and de-scramble the second plurality of the packets.
comprising further instructions that when executed by the processing device, cause the processing device to scramble the first plurality of the packets and de-scramble the second plurality of the packets.




Claim 20  of the Application Serial Number 17/508,492
Claim 17    of U.S. Patent No. : 11196664
wherein the network comprises at least one of a low-latency transmission link or a high-latency transmission link.

wherein the network comprises at least one of a low-latency transmission link or a high-latency transmission link.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412